                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION


UNITED STATES OF AMERICA
                                               No. 17 CR 150-1
           v.
                                               Judge Andrea R. Wood
CHARLES PINKINS,


                DEFENDANT PINKINS’ MOTION FOR IMMEDIATE
                     RELEASE PENDING SENTENCING

      Defendant Charles Pinkins, through his undersigned attorney, respectfully

moves for immediate release from custody pending sentencing in light of the urgent

health COVID-19 emergency, the deteriorating conditions at the Metropolitan

Correctional Center (MCC) where Mr. Pinkins is currently housed, and Mr. Pinkins’

underlying health conditions, which make him particularly susceptible to the COVID-

19 disease and its potentially fatal consequences.

      In further support of this motion, he states as follows:

      1.        Mr. Pinkins pled guilty to conspiracy to distribute heroin and was

originally scheduled to be sentenced on April 10, 2020. (Dkt. #320.) That sentencing

was continued due to the Seconded Amended General Order 20-0012 IN RE:

CORONAVIRUS COVID-19 PUBLIC EMERGENCY, and is now tentatively

scheduled for July 1, 2020. (Dkt. ##320, 341; email from Courtroom Deputy dated

April 16, 2020.)

      2.        Since his arrest in March 2017, Mr. Pinkins has been housed at the MCC

in Chicago.
       3.      Counsel learned this morning that the Bureau of Prisons is now

reporting that 12 inmates and 14 staff at the MCC in Chicago have tested positive for

COVID-19. To date, the BOP reports that nearly 500 federal inmates have tested

positive and 22 have died. See https://www.bop.gov/coronavirus (last visited April,

20, 2020 at 11:00 a.m.)

       4.      Those numbers are sure to increase significantly in the coming hours,

days, and weeks as the virus continues to spread in BOP facilities, including the

MCC.

       5.      Due to Mr. Pinkins’ underlying health conditions, he is particularly at

risk of contracting the COVID-19 disease, becoming seriously ill from the virus, and

dying from the virus.

       6.      As noted in the PSR, Mr. Pinkins has been diagnosed by the medical

staff at the MCC with hypertension. (Dkt. #332, PSR ¶ 123.)

       7.      According to a medical research paper posted by the National Institutes

of Health, people such as Mr. Pinkins who have been diagnosed with hypertension

are 2.5 times more likely to suffer severe illness from the COVID-19 disease and also

2.5    times      more     likely   to    die    from    the    COVID-19       disease.

(https://www.ncbi.nlm.nih.gov/pubmed/32231171, “Hypertension and its severity or

mortality in Coronavirus Disease 2019 (COVID-19): a pooled analysis.”)

       8.      In light of the current spread of the virus at the MCC, and the specific

vulnerability of Mr. Pinkins to the virus, the continued detention of Mr. Pinkins poses

substantial and unwarranted risks to his health and safety.



                                           2
      9.     There are ample conditions to ensure the appearance of the defendant

and the safety of the community during the period in which the COVID-19 disease

continues to pose such dire health risks.

      10.    Mr. Pinkins’ long-time girlfriend, Krystle Presley, is willing to serve as

third-party custodian and have Mr. Pinkins reside with her at her residence in

Maywood, Illinois. Mr. Pinkins could be subject to home incarceration with electronic

monitoring and other conditions deemed appropriate by the Court.

      WHEREFORE, Defendant respectfully requests that the Court immediately

release Mr. Pinkins from custody pending sentencing.

                                       Respectfully Submitted,

                                       /s/ Douglas E. Whitney
                                       Douglas E. Whitney
                                       DOUGLAS WHITNEY LAW
                                       OFFICES LLC
                                       321 N. Clark Street, Suite 1301
                                       (P) 312-279-0510
                                       (F) 312-277-6620
                                       doug.whitney@dwlollc.com

                                       Attorney for Defendant Charles Pinkins




                                            3
                          CERTIFICATE OF SERVICE

      I hereby certify that on April 20, 2020, in accordance with LR5.9 and Fed. R.

Crim. P. 49(e), I electronically filed the foregoing DEFENDANT PINKINS’ MOTION

FOR IMMEDIATE RELEASE PENDING SENTENCING with the Clerk of the Court

using the CM/ECF system, which will send notification of such filing all counsel of

record at their e-mail addresses on file with the Court.

                                              /s/ Douglas E. Whitney
                                              Douglas E. Whitney




                                          4
